                           IN THE UN ITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                  FAYETTE VILLE DIVISION

UN ITED STA TES OF AMERICA                       )
                                                 )
V.                                               )        CRIMIN AL       0. 5: 19CR 5005 1-001
                                                 )
MARTIN RO SALES-RODRIGUEZ                        )


                          PRELIMINARY ORDER OF FORFEITURE

        On Jun e 26, 201 9, a Grand Jury s itting in th e Western District of Arkansas return ed an

Indictm ent against the Defendant, Martin Rosales-Rodri guez, cha rging him w ith one count of

knowing ly rece iv ing a v isual depiction that had been mailed and shipped and transported in

interstate and fo reign co mmerce and whi ch co nta ined materi als that had been mailed and shipped

and tran sported by an y means, including by co mputer, and the p roducti on of such visual depi cti on

invo lved the use of a minor engaged in sex ua ll y explicit co nduct as th at term is defi ned in T itl e

18, United States Code, Section 2256, and the visua l depiction was of such co ndu ct, and attempted

to do so; all in vio lation of T it le 18, U nited States Code, Secti ons 2252(a)(2) and (b)(l ); one co unt

of kn owing ly receiving a v isual depiction that had been mailed and shipped and transported in

interstate and fo re ign co mm erce a nd whi ch co nta ined materi als th at had been mai led and shipped

and tran sported by any means, including by co mputer, and the p ro ducti on of such visual depi cti on

in vo lved the use of a minor engaged in sexuall y expli cit co ndu ct as th at term is defined in T itle

18, United States Code, Section 225 6, and the visua l depicti on was of such co nduct, and attempted

to do so; all in v io lati on of T itle 18, United States Code, Sections 2252(a)(2) and (b )(l ); one

co unty of know ing ly rece iv ing a visual depi cti on th at had been mailed and shipped and tran sported

in interstate and forei gn co mm erce and w hi ch co nta ined materia ls that had bee n mailed and

shipped and transported by any means, includ ing by computer, and the pro duction of such visual

depicti on invo lved the use of a minor engaged in sexua lly exp lic it co nduct as that term is defi ned
                                                Page I ofS
in Title 18, United States Code, Secti on 2256, and th e visual dep iction was of such conduct, and

attempted to do so ; all in v iolation of Title 18, United States Code, Sections 2252(a)(2) and (b )(1);

one co unt of knowingly possessing an Inspi ron Dell Laptop, serial number 4L W5RC2, and a

Kingston Data Traveler 4GB thumb drive th at contained images of child pornography, as that term

is defined in Title 18, United States Code, Section 2256(8) including images of minors under the

age of 12, that had been mailed, and shipped and transported in interstate and foreign commerce

by any means, including by computer, and th at was produced using material s that had been mailed,

and shipped and transported in or affecting interstate and foreign commerce by any means,

including by computer, and attempted to do so; all in violation of T itl e 18, United States Code,

Secti ons 2252A(a)(5)(B) and (b)(2) ; and a forfe iture a llegation.

        In the fo rfe iture allegation of the Indi ctment, th e United States seeks forfeiture , pursuant

to T itle 18 U.S.C. § 2253 , incorporating by reference T itle 2 1 U.S .C. § 85 3, of

            1. Any visual depiction described in 18 United States Code §§ 225 1, 225 1A, or 2252,
               2252A, 2252B, or 2260, or any book, magazine, periodical, film , v ideotape, or
               oth er matter, which contains any such visual depiction, which was produced,
               transported, mailed , shipped or received in vio lation of the offenses in the
               Indictment;
            2. Any property, real or perso nal, consisting or traceable to gross profits or other
               process obtained from the offenses in the Indictment; and
            3. A ny property, real or personal , including any and all computer equipment or
               cellular devi ce, used or intend ed to be used to commit or to promote the commission
               of the offenses in the Indictment, or any property traceable to such property,
               including, but not limited to comp uter equipment used in th e comm iss ion of the
               offenses in the Indictment.


        On October 31 , 201 9, the Defendant pleaded guilty to Count(s) One (1) of the Indictment.

Pursuant to a Plea Agreement entered into by the parties, the Defendant agrees to forfe it all ri ghts,

title and interest to an Inspiron De ll Laptop, model P66F, serial number 4L W5RC2 and Kingston

DataTraveler 4 GB thumb drive li sted in the Indictment. The Defendant acknowledges th at a ll

property covered by the Plea Agreement is subj ect to fo rfeiture as property fac ilitatin g ill egal

                                               Page 2 ofS
co nduct, or property involved in illegal conduct giving rise to forfeiture, or as substitute assets for

property otherwise subj ect to forfeiture.

        Pursuant to the Plea Agreement, the Defendant consents to the immediate entry of a

Preliminary Order of Forfeiture upon entry of the guilty plea. The Defendant further agrees that

upon entry of the Preliminary Order of Forfeiture, such order will be considered final as to

Defendant' s interests in the property(ies). The Defendant agrees to immediately withdraw any

claims to property(ies) se ized in co nnection with this case in any pending administrative and civil

forfeiture proceeding, and consents to the forfeiture of all properties seized in connection with this

case to the United States. The Defendant agrees to execute any and all documents requested by

the Government to faci litate or complete the forfe iture process(es). The Defendant further agrees

not to contest or to ass ist any other person or entity in contesting the forfe iture of the property(ies)

seized in connection with this case.

        Pursuant to the Plea Agreement, the Defendant agrees to consent to the entry of Orders of

forfeiture for such property and waives the requirements of Federal Rules of Criminal Procedure

32.2 and 43(a) regarding notice of the forfeiture in the charging instrum ent, announcement of the

fo rfeiture at sentenc ing, and incorporation of the forfeiture in the j ud gment.       The Defendant

acknow ledges that he understands that the forfeit ure of assets is part of the sentence that may be

imposed in this case and waives any failure by the court to advise him of this, purs uant to Rule

11 (b )(1 )(J), at the time his gui lty plea is accepted.

        Pursuant to the Plea Agreement, the Defendant further agrees to waive all constitutional

and statutory chall enges in any manner (including direct appeal, habeas corpus, or any other

means) to any forfeiture carried out in accordance with the Plea Agreement on any grounds,

including that the forfeiture constitutes an excess ive fine or punishment. The Defendant agrees

to take all steps as requested by the United States to pass clear title to forfeitable assets to the

                                                  Page 3 ofS
United States, and to testify truthfully in any judicial fo rfeiture proceeding. The Defendant a lso

agrees that the fo rfeiture prov isions of th e Plea Agreement are intended to, and will, survive him ,

notwithstanding the abatement of any underl ying criminal conv iction after the exec ution of this

agreement.

         Accordingly, it is hereby ORDERED, DECREED AND ADJUDGED:

         1. That based upon the guilty pl ea of the Defendant, the fo llowing assets shall be forfeited

to th e United States:

              A. lnspiron Dell Laptop, model P66F, seri al number 4LW5RC2 ; and

              B. Kingston DataTraveler 4 GB Thumb Drive

as property fac ilitating illegal conduct, or property involved in illegal conduct giving ri se to

fo rfeiture, or as substitute assets for property otherwise subject to forfe iture.

         2. Pursuant to Fed . R. Crim . P. 32.2(b)(3), upon entry of this order, the United States is

authorized to seize any specific property that is subj ect to fo rfeitu re as set forth herein in this Order

and the Plea Agreement, to co nduct any discovery the Co urt co nsiders proper in identify ing,

locating or disposing of the property; and to commence proceedings that comply w ith any statutes

gove rnin g third-party rights.

         3. Upo n entry of this Order, the United States is authorized to commence any applicable

proceeding to comply with statutes governin g third party ri ghts, including giving notice of this

Order.

         4. The U nited States shall publi sh noti ce of thi s order pursuant to Fed . R. Crim . P.

32.2(b)(6).

         5. That upon adjudication of all third-party interests, thi s Co urt will enter a F inal Order of

Forfeiture pursuant to Federal Rul e of Criminal Proced ure 32.2(c), in which all interests will be

addressed.

                                                Page 4 ofS
       IT IS SO ORDERED this     'J:,\~   ay of   6~ ,  2019.




                                                         THY L. BROOKS
                                                        !STRICT JUDGE


Reviewed and consented to by:




Martin Rosale ,-Rodriguez, Defendant




                                           Page 5 ofS
